           Case 3:18-cv-06810-JST Document 32 Filed 11/16/18 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


 EAST BAY SANCTUARY COVENANT,                      Case No.3:18-cv-06810-JST
 et al.,
                Plaintiffs,

           v.

 DONALD J. TRUMP, et al.,
                Defendants.


                        NOTICE REGARDING VIDEO RECORDING

       A request has been made to video record the November 19, 2018 Hearing on Temporary

Restraining Order in this case pursuant to General Order 65, Cameras in the Courtroom Pilot

Project.



()    All parties have consented to the video recording of the proceeding; unless otherwise

       ordered by the presiding judge, the proceeding will be video recorded as part of the Pilot

       Project. See cand.uscourts.gov/cameras for more information.



( )    At least one party has opposed the request to video record and/or the Court has denied the

       request; the proceeding will not be video recorded.



Dated: November 16, 2018                            Susan Y. Soong, Clerk of Court


                                                    By
                                                    William Noble, Courtroom Deputy Clerk to
                                                    Honorable Jon S. Tigar
